Citation Nr: 1501897	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO. 12-27 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), as due to asbestos exposure in service.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June
2011 rating decision issued by the Department of Veterans Affairs VA Regional
Office (RO) in St Petersburg, Florida

The Board remanded the issues on appeal for additional development in October 2013. As the sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

COPD is not shown to be causally or etiologically related to an in-service event, injury or disease, to include asbestos exposure, or to have manifested in service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2011, prior to the initial unfavorable adjudication in June 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all the necessary information, VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. On remand, the Veteran was requested in November 18, 2013 correspondence to identify and authorize for release all private treatment records pertaining to his claimed disability, including those at New Port Ritchey hospital, within 30 days. It appears that the letter may not have been resent after it was returned to the AOJ as undeliverable in December 2013.  However, the Veteran was informed in the SSOC that was sent in February 2014 that the November 2013 letter requested that he inform the AOJ if he had additional evidence to submit.  Although the first SSOC was returned as undeliverable, there is no indication the re-mailed version was returned.  Moreover, the Veteran's representative indicated in February 2014 that the supplemental statement of the case had been received, that there was no additional evidence regarding the appeal and thus the claim should be forwarded to the Board immediately.  Therefore, the Board will decide the Veteran's claim based on the evidence of record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2011 and a supplemental opinion was obtained in December 2013. The Board notes that the April 2011 examiner did not review the claims file. However, a supplemental opinion was obtained in December 2013. The claims file was made available to the reviewing physician, and the examiner provided an opinion with a supporting rationale. Through his review of the claims file and the April 2011 examiner's in person examination of the Veteran, the Board finds the medical examinations provide sufficient information to allow the Board to render an informed opinion in this case. See id.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic disease of the nervous system, such as a sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for COPD. For the reasons stated below, service connection for COPD is not warranted. Initially, COPD is not a recognized chronic disease, nor is it encompassed by a broader listed chronic disability. 38 C.F.R. § 3.309(a). As COPD is not a recognized chronic disability, service connection based on either the presumption in favor of chronic diseases or continuity of symptomatology are not applicable in this particular case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Turning to direct service connection, VA treatment records reflect that the Veteran has a current diagnosis of COPD, and therefore the first element of service connection has been met. The Veteran's DD-214 indicates that his military occupational specialty was as an electrical mechanical equipment repairman and therefore asbestos exposure is conceded. Further, December 1974 and April 1975 service treatment records reflect coughing and a July 1976 record shows complaints of chest pain. Therefore, the Board finds that an in-service event, injury or disease has been established, and the second element of service connection has been met.

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's COPD is causally related to his active duty service. The Veteran has repeatedly stated that his COPD was caused by his active duty service, and specifically his asbestos exposure. However, while the Veteran is competent to describe continuous symptoms since service, such as coughing, the Veteran is not competent to testify to the presence of a causal nexus between his current disability and his active duty service, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of nexus, the issue of a medical nexus must be determined based on the medical evidence of record.

Turning to the medical evidence, the Veteran was provided with a VA medical examination in April 2011. The examiner indicated it was less likely than not that the Veteran's COPD was causally related to his active duty service. The examiner based this opinion on the fact that the Veteran was not diagnosed with COPD until decades after his separation from service, and that the Veteran has a history of heavy and consistent tobacco use, which is the primary cause of COPD. However, the examiner did note a possible parenchymal mass in the Veteran's lung. 

A supplemental opinion was obtained in December 2013. After reviewing the claims file, the physician indicated that it was less likely than not that the Veteran's COPD is causally related to his active duty service generally. In support of this general opinion, the physician noted that the Veteran has a history of heavy smoking, and that tobacco smoke exposure is the primary cause of COPD. The physician also cited to an up-to-date article which indicated that airway obstruction rarely occurs in the absence of exposure to tobacco.

Specifically concerning the Veteran's allegations of in-service asbestos exposure causing his COPD, the reviewer noted that asbestosis, which results from the inhalation of asbestos, is a restrictive respiratory disease as opposed to COPD which is an obstructive respiratory disease. The physician further noted that there was no evidence of pleural plaques, that the Veteran's upper respiratory infections in-service are common and not related to asbestos exposure, and that the episode of pneumonia mentioned in 2000 is also unlikely related to asbestos exposure. The physician supported these contentions with a citation to an up-to-date article concerning asbestos and the ramifications of asbestos exposure. Finally, the examiner noted that based on recent x-rays there were no masses present in the Veteran's lungs. This opinion, which is based on a review of the history including service treatment records, is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

VA treatment records reflect continued treatment for severe COPD. December 2013 chest x-rays reflect no effusions or infiltrates, but that hyperinflation consistent with COPD was present. VA treatment records also note a history of heavy smoking. The records contain no opinions linking the Veteran's current COPD to his active duty service generally or asbestos exposure specifically. Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's COPD is causally related to his active duty service, to include asbestos exposure. As such, the third element has not been met, and direct service connection is not warranted.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's COPD is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a respiratory disability, to include COPD, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


